Citation Nr: 0800045	
Decision Date: 01/02/08    Archive Date: 01/09/08	

DOCKET NO.  05-28 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for temporomandibular joint 
(TMJ) dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from January 1984 to 
December 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

In a VA Form 9 dated in March 2005, the veteran voiced his 
intention to perfect his appeal as to the issues of service 
connection for a bilateral knee disability, and respective 
evaluations in excess of 10 percent for gastroesophageal 
reflux disease with celiac sprue and a scar as the residual 
of a burn to the right upper extremity.  The veteran had 
previously voiced his disagreement with the denial of service 
connection for a bilateral knee disability, and, in that same 
Notice of Disagreement, expressed his willingness to accept a 
30 percent evaluation for his service-connected reflux 
disease, as well as a 20 percent evaluation for a scar as the 
residual of a burn to the right upper extremity.  

In a rating decision of June 2005, the RO granted a 
30 percent evaluation for gastroesophageal reflux disease 
with celiac sprue, and additionally granted a separate 
10 percent evaluation for a residual scar with impairment of 
the right upper extremity, thereby effectively satisfying the 
veteran's previous request.  Moreover, in a rating decision 
of October 2005, the RO granted service connection for 
arthritis of both knees.  Accordingly, the sole issue 
remaining for appellate review is that of entitlement to 
service connection for temporomandibular joint dysfunction.  

The Board notes that, based on various statements contained 
in the file, it is unclear whether the veteran wishes to 
pursue the issue of entitlement to a separate and distinct 
rating for celiac sprue.  Inasmuch as that issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for clarification, and, if necessary, appropriate 
action.  



FINDING OF FACT

Chronic temporomandibular joint dysfunction is not shown to 
have been present in service, or at any time thereafter.  


CONCLUSION OF LAW

Chronic temporomandibular joint dysfunction was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; 
service medical records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for 
temporomandibular joint dysfunction.  In pertinent part, it 
is contended that the veteran's claimed temporomandibular 
joint dysfunction had its origin during his rather lengthy 
period of active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In the present case, service medical records fail to document 
the presence of chronic temporomandibular joint dysfunction.  
While in December 2003, during the veteran's period of active 
military service, a dental examiner indicated that the 
veteran was being evaluated for right temporomandibular joint 
problems, with "popping on opening and closing-anterior disc 
displacement with reduction," it does not appear that, at 
that time, the veteran did, in fact, receive a diagnosis of 
temporomandibular joint dysfunction.  Moreover, the veteran's 
service medical records thereafter do not mention any 
temporomandibular joint problems.  In fact, at the time of a 
service retirement physical examination in August 2004, the 
veteran's mouth was entirely within normal limits, and no 
pertinent diagnosis was noted.  

The Board acknowledges that, at the time of a VA fee-basis 
dental examination in October 2004, there was present an 
"early click" in the veteran's right temporomandibular joint.  
However, that "click" was accompanied by neither pain nor 
muscle tenderness.  According to the examiner, the veteran's 
jaw showed normal function, with a range of motion from 0 to 
48 millimeters vertically, from 0 to 11 millimeters on the 
right, and from 0 to 13 millimeters on the left.  
Significantly, the veteran masticated in a normal fashion, 
and denied any problems with pain or discomfort associated 
with the aforementioned "clicking."  The pertinent diagnosis 
noted was no pathology.  Significantly, in the opinion of the 
examiner, the veteran had been "misdiagnosed" with 
temporomandibular joint dysfunction.  By way of explanation, 
the examiner noted that many people, especially males, 
exhibit joint clicks, with no pathology.  Moreover, in the 
absence of any symptoms, the veteran's "click" could not be 
considered indicative of temporomandibular joint dysfunction.  

Based on the aforementioned, and in the absence of any 
documented evidence of chronic temporomandibular joint 
dysfunction, the veteran's claim for service connection must 
be denied.  In order to establish entitlement to service 
connection, there must be evidence of disease or injury in 
service and a present disability which is attributable to 
such disease or injury.  Where there is no evidence of 
current disability associated with events in service, the 
claim can not be granted.  Rabideau v. Derwinski, 2 Vet App. 
141 (1992).  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession which 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in January 2005.  In that 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the postservice disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him it 
had a duty to obtain any records held by any federal agency.  
It also informed him that, on his behalf, VA would make 
reasonable efforts to obtain records which were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself, and submit them to VA.  He was told 
to submit any evidence in his possession which pertained to 
his claim.  Although it does not appear as though the veteran 
was apprised of information regarding a disability rating and 
effective, because the Board has herein denied service 
connection, the disability rating and effective date aspects 
of the claim are moot.  Thus, the veteran has not been 
prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as VA examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  The evidence 
of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for temporomandibular joint dysfunction is 
denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


